DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed 09/20/2022 does not comply with 37 CFR 1.321 because: 
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08)
Please file a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-16 and 24 of U.S. Patent No. 10,901,560. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 recites similar limitations to those presented in claims 1, 14, 15, 16 and 24 of ‘560, while claims 2-11 recite similar limitations to claims 1-6, 8, 9 and 16 of ‘560. As for independent claim 14, all the limitations are present within claim 1 of ‘560, while claims 15-28 recite similar limitations as found in claims 2-12, 14-16 and 24 of ‘560. Lastly, independent claim 29 recites similar limitations as found in claims 1, 14, 15 and 24 of ‘560, while claims 30-32 recite similar limitations to claims 1, 16 and 24 of ‘560.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30 and 32-24 are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Wallace et al. (US 2012/0024132) in view of that which is well known in the art.
In terms of claim 29, Wallace et al teaches a children’s toy comprising: a user input panel (242) (see paragraph [148] and figure 14}, the user input panel (242) having an exterior surface and an opposite interior surface, a sensor layer (244) comprising a plurality of capacitance touch sensors (see paragraph [146]) in operative contact with the interior surface of the user input panel (242), and configured to sense user contact with the plurality of user input areas; and a sound output device (252) (see paragraph [148]) for generating a simulated sound responsive to user contact with the plurality of user input areas.
Wallace et al. does not however teach the user input panel comprising a wood material. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide a children’s toy with an alternative panel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended problem(s) to be solved and the criteria of the objectives to be met. In re Leshin, 125 USPQ 416 (CCPA 1960). Further, the provision of an input panel comprising a wood material, represents merely a choice of a material largely used in the toy industry, and which its properties and associated advantages are well-known in the art. References which provide a wood panel or exterior are: the US patent application publication to Creedican (US 2017/0136386), and the US patents lo Koss et al. (9,628, 880), Van Wagoner et al. (8,878,042) and Kuhn (8,235,824).
Therefore, one skilled in the art would therefore regard the choice of a “wood material” as one of the multiple normal design options, and would consider to use this material in the children's toy described in Wallace et al. 
As for the children’s toy representing a piano instead of a set of percussion instruments, one of ordinary skill in the art would reasonably be able to replace the "drums" disclosed of Wallace et al. with any required musical instrument, and in particular, into a "piano", thereby arriving at the subject-matter claimed. Such a replacement would merely require a change in configuration of the array sensors to correspond with a top art layer depicting a piano or keyboard.
As for claim 30, Wallace et al. teaches an integrated song system, wherein at least one indicator (386) (see paragraph [155]) is in operative communication with the electronic input-output control system (250), the at least one indicator being operable in connection with an active song card (i.e. virtual card or icon virtually representing a song) selected from a plurality of interchangeable or selectable song cards to identify the selected active song card and output music corresponding to the selected active song card from the cutout device (252).
As for claim 32, Wallace et al. teaches an electronic input-output system (250) (see paragraph [148]) configured to receive the input signal generated by the capacitive touch sensors (244) upon touch contact by the user on the at least one user input area, and deliver an output signal to the sound output device (252) (see paragraph [148]).
As for claim 33, Wallace et al. shows the user input panel (242) as smooth and continuous (see Figure 14).
As for claim 34, Wallace et al. shows the user input panel (242) as a unitary component. Wallace et al. further discloses the importance of capacitance discharge (see paragraph [0004]), as well as disclosing the well-known use of capacitive discharge conductive materials (i.e. glass, see paragraph [005]) in the art. The Applicant recites in their Specification that well-known capacitive discharge conductive materials range from wood, fabric, plastic or glass; therefore, if wood material is substituted for the user input panel of Wallace et al., as discussed above, then the user input panel would be formed of a capacitive discharge conductive material. 

Allowable Subject Matter

Claims 1-28 are indicated as allowable for similar reasons as recited in parent application 16/241601 (US patent 10,901,560).
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As recited in the parent application, the closest prior art of record are Wallace et al. (US2012/0024132), Creedican (US 2017/0138386), Koss et al. (9,628,880), Van Wagoner et al. (6,875,042), and Kuhn (8,235,824).
The cited references fail however to disclose the user input panel having a first material thickness in the user input area and a second material thickness outside of the user input area, the second material thickness being substantially greater than the first material thickness, whereby at least one recess is formed in the second/bottom surface beneath the plurality of user input areas. The present claims further include the capacitive touch sensors positioned within this recess formed in the user input panel.
Given the inclusion of such a recess and the specified positioning of user inputs and sensors, the material thickness would not have been on obvious matter of design choice or dimension variation. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments

Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that it would not have been obvious to one of ordinary skill in the art to use wood as the user input panel of Wallace et al. in combination with a capacitive touch sensor, Wallace et al. again teaches the well-known use of capacitive discharge conductive materials (i.e. wood, glass, fabric, plastic, etc., see paragraph [005], glass) in the art. Further, an input panel by definition is a flat board on which instruments or controls are fixed. Therefore, the input panel, and the material it is composed of, is not germane to the functionality of the components within the device. A wood panel has no bearing on the ability of capacitive touch sensors to operate as intended. Still further, a change in an outward surface of a device, having no effect on the device, is purely decorative and for aesthetic purposes only.
As for the Applicant’s argument regarding the change in the user input panel, or art layer (242), to portray a keyboard and not a percussion instrument, is not persuasive, given the capacitive elements (244) of Wallace are shaped and positioned to align with the associated images on the art layer (242), or user input panel (see paragraph [0148]); therefore, a change of the art design merely results in a change in shape or position of the capacitive elements underneath. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/16/2022